Citation Nr: 0212581	
Decision Date: 09/20/02    Archive Date: 09/26/02

DOCKET NO.  01-04 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant had active military service from 
December 1970 to June 1972.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Louisville, Kentucky, 
Regional Office (RO) that denied the appellant's petition to 
reopen her claim for entitlement to service connection for a 
psychiatric disorder.  

The appellant appeared before the undersigned at a 
videoconference Board hearing conducted at the RO in April 
2002.  The transcript of that hearing has been associated 
with the claims file.  


FINDINGS OF FACT

1.  Service connection for a psychiatric disorder, therein 
characterized as a nervous or mental condition, was denied in 
a November 1972 RO decision on the basis that the appellant 
was found to have had an immature personality disorder that 
existed prior to service and that it was not a disability 
resulting from disease or injury in service.  The veteran did 
not timely appeal the November 1972 rating decision.  

2.  Service connection for a psychiatric disorder, therein 
characterized as dysthymia, was denied in a March 1989 RO 
decision and confirmed in an August 1989 rating decision on 
the basis that a new factual basis had not been presented to 
grant service connection.  The veteran did not timely appeal 
the March 1989 or August 1989 rating decision.  This was the 
last final denial on any basis of that claim.  

3.  The appellant has not presented new medical evidence 
since August 1989 that is so significant as to the issue of 
entitlement to service connection for an acquired psychiatric 
disorder that it must be considered in order to decide her 
claim.  The evidence submitted is cumulative or redundant and 
does not bear directly and substantially on the specific 
matter under consideration because it does not find a current 
psychiatric disorder that is related to service.


CONCLUSION OF LAW

The August 1989 RO decision that denied the claim of 
entitlement to service connection for an acquired psychiatric 
disorder based upon the failure to submit the requisite new 
and material evidence to reopen the claim is final; new and 
material evidence has not been submitted, and the claim is 
not reopened.  38 U.S.C.A. § 4005 (West 1989) and § 7105 
(West 1991 and Supp. 2001); 38 C.F.R. §§ 3.104, 3.156, 
3.160(d), 20.302 (1989 and 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the disposition of the veteran's appeal, the 
Board finds that notwithstanding the enactment of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), no undue prejudice to the 
veteran is evident by the Board's disposition herein.  Cf. 
Bernard v. Brown, 4 Vet. App. 384 (1993).  First, there is no 
issue as to substantial completeness of the application.  
38 U.S.C.A. § 5102 (West Supp. 2001).  

Second, the RO's development/notice letters, rating 
decisions, statement of the case, and supplemental statements 
of the case furnished to the veteran and her representative 
in connection with this appeal provided sufficient notice of 
the kind of information she would need to substantiate her 
claim.  This information has sufficiently apprised the 
veteran of the evidence that could be submitted in support of 
her claim, and, as such, satisfies the requirements of 38 
U.S.C.A. § 5103 (West Supp. 2001).  

Furthermore, with respect to the duty to assist, the record 
shows that the appellant was asked in writing and at her 
videoconference hearing before the Board to provide 
information regarding any VA or private care providers who 
have examined or treated her for a psychiatric disorder.  The 
veteran indicated at her hearing that she could not recall 
the names of any medical care providers who could have 
additional outstanding evidence which would be relevant to 
this claim.  The medical records of those medical care 
providers that the appellant had been able to identify have 
been associated with the claims file.  The RO has satisfied 
the requirements of the VCAA with respect to the duty to 
assist posed in 38 U.S.C.A. § 5103A(b) (West Supp. 2001).  
Since the RO has secured a complete record, the requirement 
under the VCAA that the RO advise the claimant of how 
responsibilities in developing the record are divided is 
moot.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.304 
(2001).  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2001).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).

The appellant is seeking service connection for a psychiatric 
disorder which she contends began in or was the result of 
service.  However, inasmuch as a final decision as to that 
issue has been rendered, the matter currently before the 
Board for appellate review is whether new and material 
evidence has been submitted with which to reopen the claim of 
entitlement to service connection.

Service connection for a psychiatric disorder, therein 
characterized as a nervous or mental condition, was denied in 
a November 1972 RO decision on the basis that the appellant 
was found to have had an immature personality disorder that 
existed prior to service and that it was not a disability 
resulting from disease or injury in service.  The appellant 
was notified of the decision in January 1972 and given her 
appeal rights.   The veteran did not timely appeal the 
November 1972 rating decision.  

Service connection for a psychiatric disorder, therein 
characterized as dysthymia, was denied in a March 1989 RO 
decision and confirmed in an August 1989 rating decision on 
the basis that a new factual basis had not been presented to 
grant service connection.  Evidence considered in that 
decision included a July 1988 private psychiatric evaluation 
that resulted in a diagnosis on Axis I of dysthymia 
(depressive neurosis).  The appellant was notified of the 
decision against reopening her claim of service connection 
for a nervous condition in September 1989 and given her 
appeal rights.  The veteran did not timely appeal the March 
1989 or August 1989 rating decision.  The August 1989 
decision of the RO is therefore final.  This was the last 
final denial on any basis of that claim.  38 U.S.C.A. 
§§ 5108, 7105; 38 C.F.R. §§ 3.160(d), 20.302.  

Despite the finality of the prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156).  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001. 66 Fed. Reg. 45,620.  Because the 
veteran's claim was initiated in May 2000, prior to August 
2001, her claim will be adjudicated by applying the law in 
effect prior to August 2001.

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evans v. Brown, 9 Vet. App. 273 (1996).  Determining what the 
"issue at hand" in a case is depends on the specified basis 
or bases for the last disallowance of the claim.  Evans, 9 
Vet. App. at 284.  Evidence presented since the last final 
disallowance need not be probative of all elements required 
to award the claim, but need be probative only as to each 
element that was a specified basis for the last disallowance.  
See Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994) and Struck 
v. Brown, 9 Vet. App. 145, 151 (1996).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 
3.156.  New evidence may be found to be material if it 
provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209 
(1999).

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, the underlying basis of the RO's last final 
denial of entitlement to service connection for an acquired 
psychiatric disorder was that new and material evidence had 
not been shown with respect to whether the veteran has an 
acquired psychiatric disorder that is related to service.  
The essence of the decision was that the diagnosis of a 
nervous condition (diagnosed as dysthymia) many years after 
discharge did not present a new factual basis to grant 
service connection for a psychiatric disorder (therein 
characterized as a nervous condition and dysthymia.).  
Consequently, the Board must determine if any of the evidence 
received subsequent to the August 1989 determination is both 
"new" and "material," to the question of whether the veteran 
has a current acquired psychiatric disorder that is related 
to service.  In essence, any newly submitted evidence must be 
new and must support the existence of a psychiatric disorder 
that is related to service.  

The evidence submitted since the RO's denial of the claim in 
1989, and implicitly or explicitly claimed by the veteran to 
be new and material, includes mental health treatment records 
from Penny Royal Mental Health Center, dated from February 
1990 to July 2001, medical treatment records from Trover 
Regional Medical Center, dated from June 1970 to March 2000, 
written statements submitted in pursuit of the current claim, 
and oral testimony of the appellant presented at a hearing 
before the undersigned in April 2002.  

The mental health treatment records from Penny Royal Mental 
Health Center, dated from February 1990 to July 2001 document 
the treatment of the appellant for her mental health 
disabilities, variously diagnosed as an "adjustment disorder 
with mixed emotional features" (February 1990), and 
"dysthymia, primary type, early onset" (March 1990 and 
April 1990).  The medical treatment records from Trover 
Regional Medical Center, dated from June 1970 to March 2000, 
document the treatment of the appellant for several medical 
complaints, resulting in several diagnoses, including 
psychiatric disabilities variously diagnosed as depressive 
neurosis (March 1985), anxiety reaction (May 1990), and 
psychosis, not otherwise specified (June 2000).  None of the 
newly submitted medical evidence associates a psychiatric 
disorder, or any symptomatology thereof, to service.  

As noted above, any newly submitted evidence must be new and 
must support the existence of a psychiatric disorder that is 
related to service.  In the last final denial in 1989, a 
psychiatric disorder, dysthymia, had been found, but the 
claim was denied because that disorder had not been related 
to service.  Although the medical evidence submitted since 
that time is new in that various psychiatric diagnoses other 
than dysthymia were offered, the new medical evidence still 
does not relate a psychiatric disorder to service or to a 
disease or injury of service origin.  It is therefore, not 
material.  

The written statements from the appellant are merely expanded 
recitations of the same claim that she had made prior to the 
1989 RO denial of her claim for service connection for a 
psychiatric disorder, and differ only in the context in which 
they were made.  Hence, they are cumulative and therefore, 
not new.  

The appellant's April 2002 testimony focused on a sexual 
assault that the appellant allegedly experienced in service 
and the possibility that the appellant could have experienced 
post-traumatic stress disorder in service that resulted in 
her current depression.  The appellant could not recall any 
of the details of the alleged assault nor any of the full 
names of anyone in service who had knowledge of the alleged 
attack other than "one girl [whose] name was Candy."  She 
stated that she had never been diagnosed as having post-
traumatic stress disorder.  The appellant's lay statements, 
while credible with regard to her subjective complaints and 
history, are not sufficient competent evidence for the 
purpose of showing a nexus between current psychiatric 
disability and service.  Consequently, the Board cannot 
accord any probative value to her statements regarding the 
etiology of her psychiatric disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The appellant's 
hearing testimony cannot therefore be considered new and 
material to the question of whether she has a psychiatric 
disorder that is related to service.  

In conclusion, the appellant has not presented new competent 
evidence since August 1989 that relates a current psychiatric 
disorder to service.  It must be concluded therefore, that 
new evidence has not been presented that is so significant as 
to the issue of entitlement to service connection for a 
psychiatric disorder that it must be considered in order to 
decide her claim.  New and material evidence has not been 
presented.  The claim is therefore, not reopened and the 
appeal is denied.  38 U.S.C.A. §§ 5108, 7104, 7105; 38 C.F.R. 
§§ 3.156, 3.160(d), 20.302, 20.1100 (2001).


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, this claim remains denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

